Citation Nr: 1707369	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as to due to herbicide agent exposure.  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel









INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

With respect to the peripheral neuropathy claim, the Veteran requested a Board hearing on his November 2009 VA Form 9, but later withdrew this hearing request in a September 2011 correspondence (the Veteran did not request a hearing in connection with his hearing loss disability claim).

Subsequent to the most recent Supplemental Statement of the Case issued in July 2016, additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  Specifically, additional VA treatment records were associated with the claims file in August 2016.  These additional records have been reviewed and they provide evidence of ongoing treatment but do not relate to the primary reason for denial of the Veteran's claims, which as will be addressed below, is that there is no nexus (and such may not be presumed) between his current disabilities and his active service.  As such, the records do not have a bearing on the appellate issues and are not pertinent to these claims and therefore the Board may proceed with a decision at this time.  See 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest during active service or within one year of service and is not related to the Veteran's active service; alternatively, a preexisting right ear hearing loss disability was not aggravated by the Veteran's active service.

2.  Peripheral neuropathy was not manifest during active service or within one year of service and is not related to the Veteran's active service, to include herbicide agent exposure.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

2.  Peripheral neuropathy was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Asist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice in February 2009 and December 2009 letters, prior to the March 2009 and April 2010 rating decisions on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), private medical records, VA treatment records and Social Security Administration records.  The Board concludes that VA's duty to assist, with respect to the procurement of records, has been satisfied.

As noted, the Veteran's claims were remanded by the Board in November 2012 and February 2016 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as relevant with respect to the November 2012 Board remand, a VA opinion was obtained in January 2013 that addressed the Veteran's hearing loss disability claim and a VA examination was conducted, and opinion obtained, in February 2013 that addressed the Veteran's peripheral neuropathy claim.  With respect to the February 2016 Board remand, VA treatment records were obtained, a VA opinion was obtained in June 2016 that addressed the Veteran's hearing loss disability claim and a VA opinion was obtained in June 2016 that addressed the Veteran's peripheral neuropathy claim.  The remand directives contained specific information related to the VA opinion and examination requests, which will be discussed further below as relevant.  Overall, the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, multiple VA examinations were conducted and multiple VA opinions were obtained, which will be discussed further below.  Upon review, the Board finds these VA examination reports and opinions to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  The diseases that are entitled to presumptive service connection based on herbicide agent exposure include early-onset peripheral neuropathy.  See 38 C.F.R. § 3.309(e) (2016).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307(a)(6)(ii) (2016).  

If certain chronic diseases, including other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of such diseases during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  For purposes of this decision, the Board will assume that the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and peripheral neuropathy qualify as "other organic diseases of the nervous system" for purposes of 38 C.F.R. § 3.309 (2016).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303(b) (2016).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id.

III.  Evidence and Analysis 

Bilateral Hearing Loss Disability

The Veteran initially filed a claim for entitlement to service connection for a bilateral hearing loss disability in August 2005 and listed that his disability began in 1968.  In a September 2005 statement, the Veteran referenced having "had trouble with ears" while in Vietnam.  The Veteran filed his current claim in November 2009 and stated that "I had trouble with [my ears] in Viet Nam 1968-1969 I think is connected with my service."  
	
The Veteran served as a light vehicle operator including service in the Republic of Vietnam.  The Veteran's service treatment records (STRs) included a February 1967 pre-induction examination report (the Veteran's active service was from February 1968 to February 1970).  Audiometric results were included.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, ASA standards can be converted to ISO-ANSI standards.  The February 1967 pre-induction examination report contained the following audiometric test results, with the conversions to ISO-ANSI standards included in parenthesis:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
n/a
55 (60)
LEFT
-5 (10)
-5 (5)
-5 (5)
n/a
10 (15)

Under the summary of defects and diagnoses heading, reference was made to the numbered item that corresponded to the audiometric results and a notation of "DH-H2" was noted.  Additionally, it was noted that upon physical inspection in February 1968, no additional defects were discovered and the Veteran was fit for military service.  On an accompanying February 1967 Report of Medical History form, the Veteran reporting being in good health and denied ever having or having now ear, nose or throat trouble, running ears or hearing loss.  

A March 28, 1969 STR noted that the Veteran complained of hearing loss in his left ear.  It was noted that the Veteran's left ear was clogged with cerumen and that his ear was "cleansed, but not completely.  To return tomorrow for completion of cleansing."  A March 30, 1969 STR noted that the Veteran's ear was cleared and stated "[d]oes not need to return except if ear again becomes clogged up."  

Also of record was a January 1970 separation examination report, which contained the following audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
n/a
10

No defects or diagnoses were noted and the Veteran was noted to be qualified for the expiration of his term of service (ETS).  On an accompanying Report of Medical History form, the Veteran reporting being in good health and denied ever having or having now ear, nose or throat trouble, running ears or hearing loss.

In October 2009, a VA clinical audiologist noted the Veteran's report of experiencing tinnitus for 10-15 years and that he currently had difficulty hearing conversation because of the ringing.  The audiologist noted a normal organic ear examination, but diagnosed moderate to severe sensorineural hearing loss in both ears and recommended hearing aids. 

The Veteran was afforded a VA audio examination in March 2010.  The examination report noted that the Veteran reported a previous history of military noise exposure due to artillery, helicopters and loud aircraft and that he did not wear hearing protection devices.  The examination report included puretone threshold testing results that were obtained from an October 2009 VA audiologist appointment and Maryland CNC results that were obtained during the examination.  These results indicated a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  A negative opinion was provided as to direct service connection.  The rationale provided was that "no hearing loss was present at separation."  

In April 2010, the RO denied service connection for bilateral hearing loss but granted service connection for tinnitus.  In a notice of disagreement the same month and in a written statement in June 2010, the Veteran described the nature of his in-service and post-service noise exposure, that the combat exposure was more severe, and that he experienced hearing loss at the end of his service but was not afforded a military examination. 

The November 2012 Board remand referenced the rationale provided in the March 2010 examination and stated that "[t]he Court Of Appeals For Veterans Claims has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service," with a citation to Hensley v. Brown, 5 Vet. App. 155 (1993).  The remand also stated that "the examiner did not note the fact that the 1970 examination report reflected a decrease in hearing acuity as compared to the entrance examination."  The Veteran's claim was remanded to obtain a VA opinion.

A VA opinion was obtained in January 2013.  The opinion stated that "[t]he separation hearing evaluation [in January 1970] revealed normal hearing bilaterally" and that "[w]hen comparing hearing acuity from pre-induction to separation, the Veteran's hearing actually improved at 4000 Hz for the right ear."  A negative opinion was provided as to direct service connection.  The rationale provided essentially was entirely that "the fact that no hearing loss was present at separation."  The February 2016 Board remand found this opinion to be inadequate because "the conclusion rendered was based entirely on an absence of hearing loss documented in the Veteran's [STRs]."  The Veteran's claim was remanded to obtain a new VA opinion.

A VA opinion was obtained in June 2016, which was provided by an audiologist.  It stated that the Veteran's "[claims] file, including [STRs], was provided and reviewed including the statements provided by the Veteran and previous testing and medical history."  The opinion referenced the February 1967 pre-induction examination report and stated that this "showed normal hearing the exception of a moderate hearing loss at 4000Hz in the right ear" and that "[h]owever, there was a ETS exam dated [January 1970] that showed normal hearing in both ears suggesting that the hearing loss present in 1967 at 4000Hz was temporary and had resolved by separation."  It was also noted that "[t]here were no significant threshold shifts when comparing these two exams."  A negative opinion was provided as to direct service connection.  A rationale was provided as follows:

A review of the C-file and service medical records revealed the Veteran to have normal hearing sensitivity at the separation exam with no significant threshold shifts when comparing to the enlistment exam.  The audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there is no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  Based on this objective evidence along with the IOM study cited below which indicates delayed-onset hearing loss due to noise exposure is unlikely, the Veteran's current hearing loss is deemed less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

As referenced, a 2006 IOM study was quoted as follows:

there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure...[however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

Upon review of the record, the Board concludes that entitlement to service connection for a bilateral hearing loss disability is not warranted.  

Initially, as noted above with respect to direct service connection, such generally requires that three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  As referenced, the March 2010 VA audio examination report contained results of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).

With respect to an in-service event, on September 2, 2010, VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  This letter introduced the Duty MOS (military occupational specialties) Noise Exposure Listing, a rating job aid for determinations regarding service connection for hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of MOSs and the corresponding probability of hazardous noise exposure.  Based on a veteran's records, each MOS documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection.  The Board notes that Fast Letter 10-35 was rescinded due to its incorporation into the VA Adjudication Procedures Manual (M21-1) and that substantively similar information is included in the M21-1.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e.  

The Veteran's DD 214 noted a specialty of Light Vehicle Driver.  Comparing this MOS to the Duty MOS Noise Exposure Listing, while the Veteran's exact MOS is not listed, a MOS of Motor Transport Operator is listed as having a moderate probability of exposure to hazardous noise.  The MOS of Motor Transport Operator appears to be comparable to the Veteran's MOS of Light Vehicle Driver.  As such, an in-service event, specifically exposure to hazardous noise, is conceded.

With respect to direct service connection, as outlined, the evidence indicates a current disability and an in-service event.  The remaining issue is whether a nexus exists between these the Veteran's current bilateral hearing loss disability and his in-service noise exposure.  As to this issue, the Board finds the most probative evidence of record to be the June 2016 VA opinion, which provided a negative opinion as to direct service connection.  The opinion was provided by an audiologist who reviewed the Veteran's claims file and cited to evidence of record.  An adequate rationale was provided to justify the negative opinion.  The Board notes that this rationale was not based entirely on the Veteran not having hearing loss at his separation examination, but also cited to medical research that indicated that "delayed-onset hearing loss due to noise exposure is unlikely."  The Board finds this opinion to be highly probative at to the issue of nexus and additionally notes that there is no competent opinion of record contrary to the audiologist's conclusion.  In short, this negative opinion is the most probative evidence of record as to the issue of whether a nexus exists between the Veteran's current bilateral hearing loss disability and his active service.

With respect to the June 2016 VA opinion, the Board notes that the February 2016 Board remand directives stated that "[t]he examiner should also address the Veteran's lay statements regarding his hearing acuity symptomatology during service and continuing thereafter."  As noted, the opinion referenced that the claims file was reviewed and that the Veteran's statements were reviewed.  It is clear from this statement that the audiologist reviewed the Veteran's statements in the course of providing the opinion and the Board therefore finds that the opinion substantially complied with the February 2016 Board remand.  

Moreover, it is unclear as to what exactly the remand directives were in reference to, as the Veteran does not appear to have directly asserted a continuity of symptomatology since service with respect to his bilateral hearing loss.  The Board notes that in his April 2010 Notice of Disagreement (NOD), the Veteran referenced being "hard of hearing" in February 1970.  As referenced, on his initial August 2005 claim, he listed that his disability began in 1968.  To the extent that a continuity of symptomatology since service has been asserted, the Board finds that such is contradicted by other evidence of record.  Specifically, the Board finds more probative to this issue the contemporaneous January 1970 Report of Medical History form on which the Veteran reported being in good health and denied ever having or having now ear, nose or throat trouble, running ears or hearing loss.  In addition, the Veteran's initial March 2003 VA treatment note stated that the Veteran denied all ear symptoms.  As such, the Board finds any assertion of a continuity of symptomatology related to bilateral hearing loss to not be credible, as such is contradicted by other evidence of record.

In addition, the Board also notes that the June 2016 VA opinion referenced an October 2009 VA audiology treatment note as stating "that the [V]eteran had hearing loss with an onset of at least 10-15 years prior."  The Board acknowledges that such reference was in error, as the actual VA treatment note referenced such onset in relation to tinnitus and not hearing loss.  In any event, the audiologist's negative opinion was based on a lack of hearing loss at separation and medical literature supporting the concept that "delayed-onset hearing loss due to noise exposure is unlikely."  The separation examination audiometric results that "showed normal hearing in both ears" (per the June 2016 VA opinion) indicated that the onset of a bilateral hearing loss disability was sometime after service.  As such, the mistaken reference to the October 2009 VA audiology treatment note does not invalidate the provided opinion and accompanying rationale because the mistaken reference related to a fact, the onset of a bilateral hearing loss disability sometime after service, that was otherwise indicated by the evidence of record and cited by the audiologist.  As such, reading the opinion as a whole, the Board finds it to be adequate.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").  

In addition, entitlement to service connection is not warranted based on the presumption related to chronic diseases.  As noted, the Board will assume that the Veteran's bilateral hearing loss disability is a chronic disease for purposes of 38 C.F.R. § 3.309 (2016).  The evidence did not indicate that a bilateral hearing loss disability manifested during service (the Board notes that the February 1967 pre-induction examination report, which will be discussed in detail below, that appeared to indicate a right ear hearing loss disability was conducted approximately one year prior to the start of Veteran's active service in February 1968).  Also, the Veteran's separation examination report contained audiometric findings that did not indicate hearing loss and evidence of such a disability was not documented until many years after service.  In short, the evidence does not indicate that a bilateral hearing loss disability manifested in service or within one year of the Veteran's separation from active service in February 1970.  In addition, a continuity of symptomatology is not shown for the Veteran's bilateral hearing loss disability.  As discussed above, the Board finds any assertion of a continuity of symptomatology related to bilateral hearing loss to be outweighed by other evidence.  Therefore, entitlement to service connection is also not warranted on this basis.

The Board has considered the Veteran's (and his prior representative's) statements and contentions, some of which have been discussed above.  He submitted multiple statements that indicated that he thought his bilateral hearing loss disability was the result of in-service noise exposure.  For example, in his April 2010 NOD, the Veteran stated that "my hearing loss was caused in my opinion by all of the noise [associated] with the noise of war."  The Veteran also provided information, to include in his NOD, regarding his in-service noise exposure and his post-service occupational noise exposure (he reported working in a furniture and hardware store and being a truck driver).  As referenced, the June 2016 VA opinion specifically noted that the Veteran's statements were reviewed and additionally the audiologist specifically referenced the Veteran's April 2010 NOD and a later July 2010 statement.  In general, while the Board has considered the Veteran's contention that his bilateral hearing loss disability is related to his active service, he is not competent to address this etiological question, as it is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the June 2016 VA opinion, provided by an audiologist, to be of significantly more probative value as to the issue of nexus.

The Board also acknowledges the Veteran's contention, in his April 2010 NOD and a July 2010 statement, that he was not provided with a hearing test or exam upon his separation from service.  As referenced, this statement is contradicted by the evidence of record in that the Veteran's STRs included a January 1970 separation examination report that contained audiometric findings.       

Also, as referenced, the Veteran's February 1967 pre-induction examination report contained audiometric test results that appeared to indicate a right ear hearing loss disability, based on the results at 4000 Hz (60 decibels) being greater than 40 decibels.  See 38 C.F.R. § 3.385 (2016).  The Board notes that the evidence is unclear as to whether the Veteran had a right ear hearing loss disability that preexisted service.  As noted above, the June 2016 VA opinion, provided by an audiologist, referenced the February 1967 pre-induction examination report's notation "of a moderate hearing loss at 4000Hz in the right ear."  The audiologist also stated "[h]owever, there was a ETS exam dated [January 1970] that showed normal hearing in both ears suggesting that the hearing loss present in 1967 at 4000Hz was temporary and had resolved by separation."  Based on the audiologist's reference to "temporary" right ear hearing loss that "resolved by separation," it is not clear whether the Veteran had a preexisting right ear hearing loss disability or some sort of temporary decrease in hearing acuity that was documented on the February 1967 pre-induction examination report.  To the extent that the Veteran did not have a right ear hearing loss disability that preexisted service but rather had a temporary decrease in hearing acuity that was documented on the February 1967 pre-induction examination report, he would be presumed sound upon entrance to active service with respect to a right ear hearing loss disability.  See 38 U.S.C.A. § 1111 (West 2014).  The discussion above contemplates this premise and when considering such, the Board concludes that entitlement to service connection is not warranted.

Alternatively, the Court of Appeals for Veterans Claims has held that in the context of a hearing loss disability, if audiometric results on an entrance medical examination did not meet VA's definition for hearing loss under 38 C.F.R. § 3.385, then a veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111 (West 2014).  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  As noted, in this case, the audiometric results on the Veteran's entrance examination did meet VA's definition for hearing loss under 38 C.F.R. § 3.385 and therefore applying the inverse of McKinney, the Veteran would not be entitled to the presumption of soundness.  Under this premise, the key issue would be whether the Veteran's preexisting right ear hearing loss disability was aggravated by his active service.  In this regard, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (West 2014).  

In this case, no aggravation has been show by the evidence of record.  Specifically, the January 2013 VA opinion, provided by an audiologist, stated that "[t]he separation hearing evaluation [in January 1970] revealed normal hearing bilaterally" and that "[w]hen comparing hearing acuity from pre-induction to separation, the Veteran's hearing actually improved at 4000 Hz for the right ear."  In addition, as referenced, the June 2016 VA opinion, also provided by an audiologist, stated that when comparing the February 1967 pre-induction examination and January 1970 separation examination audiometric results, "[t]here were no significant threshold shifts."  The opinion also referenced the February 1967 pre-induction examination report and stated that this "showed normal hearing the exception of a moderate hearing loss at 4000Hz in the right ear" and that "[h]owever, there was a ETS exam dated [January 1970] that showed normal hearing in both ears suggesting that the hearing loss present in 1967 at 4000Hz was temporary and had resolved by separation."  The Board notes that the March 1969 STRs that referenced a complaint of hearing loss were related to the left ear and not the right ear.

The Board also notes that "if a preexisting disorder is noted upon entry into service...section 1153 applies and the burden falls on the veteran to establish aggravation."  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran has not met the burden of establishing aggravation of a preexisting right ear hearing loss disability in service and based on the competent medical opinions previously discussed, aggravation of a preexisting right ear hearing loss disability was not shown by the evidence of record.

In review, it is unclear as to whether the Veteran had a right ear hearing loss disability that preexisted service or some sort of temporary decrease in hearing acuity that was documented on the February 1967 pre-induction examination report.  Under either premise, as discussed above, the Board concludes that entitlement to service connection is not warranted.

In review, the Board finds that a bilateral hearing loss disability was not manifest during active service or within one year of service and is not related to the Veteran's active service; alternatively, a preexisting right ear hearing loss disability was not aggravated by the Veteran's active service.  As such, the Board concludes that a bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein and to this extent the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1101, 1110, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

Peripheral Neuropathy

Service personnel records show that the Veteran served in the Republic of Vietnam from July 1976 to July 1969 and is presumed to have been exposed to the designated herbicide agents.   The Veteran filed a claim for entitlement to service connection for peripheral neuropathy of the lower extremities in January 2009.  In this claim, he referenced peripheral neuropathy nerve damage, that he had "been having trouble a long time," that he was informed he had nerve damage or peripheral neuropathy at an October 2008 VA appointment and he also referenced seeing a private Dr K. for the condition, who did testing and provided medication.  He also stated that this claim pertained to Agent Orange exposure.  In his March 2009 NOD, he referenced peripheral neuropathy as being due to Agent Orange exposure.

The Veteran's STRs did not contain any complaints or treatment related to neurological issues in the lower extremities.  The Veteran's January 1970 separation examination report noted upon physical examination lower extremities, feet and neurologic as normal.  No defects or diagnoses were noted and the Veteran was noted to be qualified for ETS.  On an accompanying Report of Medical History form, the Veteran reporting being in good health and denied ever having or having now cramps in his legs, foot trouble or neuritis.  

Post service records of VA and private outpatient care prior to January 2008 are silent for any neurological symptoms of the lower extremities.  The Veteran's initial March 2003 VA treatment note stated that the Veteran denied all neurologic and musculoskeletal symptoms and upon physical examination it was noted that the lower extremities were normal and a sensory neurologic exam was noted to be normal.  An April 2003 VA Agent Orange exam report stated that the Veteran "is unaware of any problems from Agent Orange," but reference was made to a skin condition that had been going on for the past 20 years.  It was noted that the Veteran was "without complaints" related to the musculoskeletal and neurological systems.  Upon physical examination related to the neurological system, it was noted that position and vibratory sense was intact and that pinprick and light touch were normal.  A July 2003 VA treatment note stated "[n]o focal neuro deficit noted."  A July 2004 VA treatment note stated "neuro-non-focal."  

A July 2005 VA treatment note from a doctor stated "[n]euro status: No gross focal neuro deficit noted."  An accompanying nurse note referenced the Veteran as "with [complaint of] bil[ateral] knee," though the related note from the doctor noted full range of motion at all joints, with no pain or swelling.  A January 2006 VA nurse note referenced the Veteran as complaining of bilateral lower extremity aching, though the accompanying doctor note stated that the Veteran denied myalgias.  A December 2006 VA treatment note stated "neuro-non-focal."  

A January 2008 private treatment record from Dr. K. noted that the Veteran "is complaining of leg weakness and cramping and pain and also been bothered by walking."  It was noted that the Veteran "had decreased pinprick sensation in the anterior tibia and also depressed reflexes of knee jerk and ankle jerk."  An assessment was noted of "[d]uring the examination, [the Veteran] had been having some paresthesias, leg discomfort and pain and some weakness.  Examination revealed that he may have even probable sensory neuropathy."  It was noted that nerve conduction studies would be done.  Of record are the results of the referenced January 2008 test.  The test results stated, in part, "consider a mild left L5 and S1 radiculopathy" and "consider a mild right S1 radiculopathy."   It was also noted that the "clinical significance should be confirmed" in relation to both the left and right findings.  

A February 2008 VA treatment note included an assessment of "?neuropathy ---check b12 and rpr."  An April 2008 private treatment record from Dr. K. included an assessment of "[l]eg pain due to radiculopathy" and referenced "the S1 radiculopathy, based on his EMG studies."  An August 2008 VA note stated that the Veteran "request[ed] to have legs & feet examiner during next visit.  Indicated that he had difficulty with both.  Related he believes to surgery on his neck."   A related note also stated that the Veteran "st[ate]s bil[ateral] feet with numbness times one month now."  The Veteran's next visit was in October 2008 and the related treatment note referenced symptoms of peripheral neuropathy and an assessment of the same.      

A September 2008 private treatment record from Dr. K. referenced a musculoskeletal complaint of leg cramps and pain and included an assessment of "leg cramps and pain possibly due to arterial disease."

A January 2009 private treatment record from Dr. K. contained an assessment that noted that the Veteran "has got leg weakness and decreased sensation.  He has got signs of peripheral neuropathy" and referenced EMG and nerve conduction studies "which showed that he had L5 and S1 radiculopathy as well."  The note also stated that "[d]uring the discussion, it is very likely some of the symptoms of skin acne and basal cell cancer, and symptoms of peripheral neuropathy are possibly related to Agent Orange exposure."

A March 2009 VA treatment note included an assessment of "peripheral neuropathy -- no cause has ever been identified."  Subsequent VA treatment notes continued to reference peripheral neuropathy, to include continued treatment, but did not provide additional information as to the etiology or onset of the condition.

Also of record are documents related to SSA disability benefits.  This includes a form completed by Dr. K. which noted a primary diagnosis of radiculopathy/neuropathy and noted a date the disability began as January 2009.  Also of record is a March 2009 Fatigue Questionnaire completed by the Veteran, which noted that problems with fatigue began 2 years ago, that it has been "6 months hurting at level now" and that he could not operate a truck "safely because feet, leg, muscle hurting so bad."  Also of record is a March 2009 Pain Questionnaire completed by the Veteran, which noted that his pain began "about 6 or 8 month[]s ago real bad and getting worse" and that the pain is currently located in his "feet, legs nerve's muscles."  A June 2009 examination report noted that the Veteran "reports a history of numbness in his feet and legs...He was diagnosed with radiculopathy in the right leg by nerve conduction study.  He has also been told he may have neuropathy."  A Disability Determination and Transmittal form noted the Veteran was disabled with a date disability began as January 2009 and a primary diagnosis of carotid artery disease and a secondary diagnosis of diabetic and other peripheral neuropathy.        

The results of a January 2010 stress test stated, in part, that "[p]ast medical history is also significant for leg pain due to combination of neuropathic pain and also possible arterial in origin."

The Veteran was afforded a VA general medical examination in May 2010.  The examination report noted a problem of peripheral neuropathy, with a date of onset noted of 2009.  It was noted that the injury or disease did not occur during active service, but occurred after active service.  The examination report also noted a date of retirement of 2008 and a specific medical cause of peripheral neuropathy.
The Veteran was afforded a February 2013 VA examination to address his peripheral neuropathy, which was conducted by a neurologist.  A diagnosis was noted of idiopathic peripheral neuropathy.  The Board notes that "idiopathic" is defined as "of unknown cause or spontaneous origin."  See Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012).  Under the medical history section, it was noted that the Veteran "reports onset of symptoms in the late 1960s or early 1970s of burning in the feet.  Over the years this gradually ascended and now involves the entire lower extremities up to the hips."  Under the remarks section, the examiner stated that the Veteran "currently has evidence on exam of a relatively mild, length-dependent sensory polyneuropathy in the lower extremities."  It was also noted that "[t]he [Veteran] reports that his lower extremity burning pain dates to the 1960s or 1970s.  However, I cannot substantiate that claim on review of his records" and that:

Review of active duty service records (which include his separation exam), records from the Nashville VA Hospital (dating back to 2003), and records from non-VA providers (mainly from his primary care provider Dr. [K.]) dating back to 2002, show no mention of pain, numbness or paresthesias in the lower extremities until 2008.  [The Veteran] underwent an Agent Orange [] exam in [April 2003] at which time he was reported to have no complaints related to the neurologic system; his exam at that time showed intact vibration, position, pinprick and light touch as well as intact strength.

The examiner referenced a January 2008 private treatment note from Dr. K. (referenced above) and referenced the January 2008 nerve conduction studies (discussed above) and stated that "[t]hese were interpreted as showing S1 radiculopathy per Dr. [K.'s] note dated [April 2008].  There was no mention of peripheral neuropathy in the EMG report or in Dr. [K's] office notes after that test."  The examiner further stated that "on my review of the nerve conduction studies (including tracings), I do not see evidence of polyneuropathy at that time."  The examiner concluded by providing the following opinion and rationale: 

Based on this review, I believe onset of [the Veteran's] lower extremity polyneuropathy was after 2003, and most likely around or after 2008.  Polyneuropathy related to herbicide exposure is typically acute to subacute in onset (within weeks).  Thus, I think there is a less than 50 % change that the Veteran's peripheral neuropathy of the lower extremities is related to the Veteran's prior herbicide exposure during his military service in Vietnam.

As to the examiner's opinion, the Board notes that while the note from Dr. K. after the nerve conduction studies in April 2008 did not reference neuropathy, later notes from Dr. K., to include from February 2009, did.  As such, it could be considered to be an inaccurate statement that "[t]here was no mention of peripheral neuropathy...in Dr. [K's] office notes after that test."  In any event, as the examiner noted that the onset of "lower extremity polyneuropathy was after 2003, and most likely around or after 2008," the possible mistaken reference to the lack of peripheral neuropathy in Dr. K.'s office notes after nerve conduction studies in January 2008 was not relied upon in the examiner's opinion and conclusion, as the examiner noted that the onset of polyneuropathy "was after 2003."  As such, reading the opinion as a whole, the Board finds it to be adequate.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).

An October 2014 Agent Orange (AO) Peripheral Neuropathy (PN) Review Checklist is also of record, which was completed by a doctor.  It was noted that the last date of exposure to an herbicide agent was in July 1969 and that there was no evidence of peripheral neuropathy in records during service or within one year of this date.  It was noted that peripheral neuropathy was not early onset.   

In the February 2016 Board remand, the prior November 2012 Board remand was referenced and it was stated that the "examiner was asked to take particular note of the studies referenced in the 2008 National Academy of Science (NAS) update and the fact that the Veteran is not diagnosed with diabetes."  It was noted that the February 2013 VA opinion "failed to address the 2008 NAS update and the fact that the Veteran is not diagnosed with diabetes."  Based on this, the Veteran's claim was remanded for compliance with the prior remand directives and a new VA opinion.  The remand directives instructed that "[t]he examiner is asked to address the studies referenced in the NAS 2008 Update and the fact the Veteran is not diagnosed with diabetes."  
A VA opinion was obtained in June 2016 from a neurologist.  The February 2013 VA examination and opinion were referenced.  It was noted that the examiner who conducted that examination "specializes in neuromuscular conditions.  She diagnosed [the Veteran] with idiopathic peripheral neuropathy."  The February 2013 opinion was quoted at length.  The neurologist then provided a negative opinion as to direct service connection.  The provided rationale stated that:

The NAS 2008 Update, previous peripheral nerves examination for C&P by a neurologist who was fellowship trained in neuromuscular disorders and board certified in both neurology and elecrophysiology, and [the Veteran's] treatment records do not support the claimed neuropathy related to service.  The [Veteran's] records were reviewed in CPRS and VBMS.  His remand as well as the NAS 2008 update were also reviewed.  No record of numbness, symptoms of neuropathy, or diagnosis of peripheral neuropathy was found in the record prior to 2006.  

The 2008 NAS update was also cited at length (to include reference to epidemiologic studies), with a portion stating that "there is inadequate or insufficient evidence of an association between exposure to the chemicals of interest and delayed or persistent peripheral neuropathy."  The neurologist also stated that "[t]he records indicate that the [Veteran] has not been diagnosed with diabetes" and further discussed lab results in support of such.   

With respect to this opinion, the Board finds that such substantially complied with the November 2012 and February 2016 Board remands, as the 2008 NAS update (and related studies) and the fact that the Veteran did not have diabetes were both addressed.

Upon review of the record, the Board concludes that entitlement to service connection for peripheral neuropathy is not warranted.  

As noted above, presumptive service connection based on in-service exposure to an herbicide agent is warranted for early-onset peripheral neuropathy that manifested to a degree of 10 percent or more within one year after the date of a veteran's last exposure to herbicides.  The Veteran served in Vietnam; therefore, he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016); DD 214.  In this case, however, no diagnosis of early-onset peripheral neuropathy is of record.  The first medical diagnosis of record related to lower extremity neurologic symptomatology appears to be in a January 2008 private treatment note from Dr. K, which referenced radiculopathy.  Subsequently, a February 2008 VA treatment note included an assessment of "?neuropathy" and an October 2008 VA treatment note included an assessment of peripheral neuropathy.  These records are many years after the Veteran's service in Vietnam and separation from service in February 1970.  

The Board acknowledges that in his January 2009 claim the Veteran referenced peripheral neuropathy nerve damage and that he had "been having trouble a long time" and that the February 2013 VA examination report noted that the Veteran "reports onset of symptoms in the late 1960s or early 1970s of burning in the feet.  Over the years this gradually ascended and now involves the entire lower extremities up to the hips."

Initially, the Veteran is not competent to diagnose early-onset peripheral neuropathy, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report lower extremity symptomatology.  Upon review, the Board however finds reports of such symptoms in-service and continuing since service to not be credible because they are contradicted by other evidence of record.  Specifically, the Veteran's January 1970 separation examination report noted upon physical examination lower extremities, feet and neurologic as normal and noted no defects or diagnoses and on an accompanying Report of Medical History form, the Veteran reporting being in good health and denied ever having or having now cramps in his legs, foot trouble or neuritis.  The Board acknowledges the Veteran's more recent statements about his symptoms, but finds the contemporaneous STRs more probative as to whether any neurological symptoms were present in service (which would be necessary for such to have continued since service).  

In addition, medical records of record, as cited above, included an initial March 2003 VA treatment note that stated that the Veteran denied all neurologic and musculoskeletal symptoms and noted upon physical examination that the lower extremities were normal and a sensory neurologic exam was noted to be normal and an April 2003 VA Agent Orange exam report that noted that the Veteran was "without complaints" related to the musculoskeletal and neurological systems and upon physical examination related to the neurological system noted that position and vibratory sense was intact and that pinprick and light touch were normal.  These records provide evidence that in 2003 the Veteran denied and did not report neurologic symptoms and that no neurologic symptoms were noted on exam.  Such evidence further contradicts the Veteran's later reports of experiencing lower extremity symptoms since service.

In review, as no diagnosis of early-onset peripheral neuropathy is of record, the Veteran's claim cannot be substantiated under a presumptive basis, which requires early-onset peripheral neuropathy to manifest to a degree of 10 percent or more within one year after the date of last exposure to an herbicide agent.

While entitlement to service connection is therefore not warranted on a presumptive basis related to exposure to an herbicide agent, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above with respect to direct service connection, such generally requires that three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record variously indicates a current disability of peripheral neuropathy.  As to an in-service event, in-service exposure to an herbicide agent has been conceded, as noted above.  No other in-service event had been competently and credibly reported.  To the extent that the Veteran has reported in-service lower extremity symptomatology, as discussed above, the Board has found such reports to be not credible.  As such, the remaining question is whether there exists a nexus between the Veteran's current peripheral neuropathy and his in-service exposure to an herbicide agent.  

As to this issue, the Board finds the most probative evidence of record to be the February 2013 and June 2016 VA opinions, which provided negative opinions as to direct service connection.  These opinions were both provided by neurologists who cited to evidence of record and provided adequate rationales to justify the negative opinions.  The rationales were, essentially, that the onset of the Veteran's lower extremity neuropathy was sometime after 2003 and that neuropathy related to exposure to an herbicide agent typically has an onset within weeks of such exposure.  Overall, the Board finds these opinions to be highly probative at to the issue of nexus.  

The Board acknowledges that a January 2009 private treatment record from Dr. K. stated that "[d]uring the discussion, it is very likely some of the symptoms of skin acne and basal cell cancer, and symptoms of peripheral neuropathy are possibly related to Agent Orange exposure."  The Board finds this opinion to be of limited probative value because it is speculative in nature, based on the use of the words "possibly related to Agent Orange exposure," and because no supporting rationale is provided.  By contrast, the February 2013 and June 2016 VA opinions were not speculative in nature and were supported by adequate rationales.  The Board accordingly affords these opinions more probative value than the January 2009 opinion from Dr. K.  In short, the Board finds that the negative February 2013 and June 2016 VA opinions are the most probative evidence of record as to the issue of whether a nexus exists between the Veteran's current peripheral neuropathy and his active service.

The Board notes that the February 2016 Board remand included a directive starting in part that "the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of concerning the onset of his symptoms."  The Board finds that this remand directive was substantially complied with because the June 2016 VA opinion noted that "[n]o record of numbness, symptoms of neuropathy, or diagnosis of peripheral neuropathy was found in the record prior to 2006," which addressed the Veteran's post-service medical history.  In addition, as explained above, the Board has found any assertion of a continuity of symptomatology related to peripheral neuropathy to be not credible and therefore the opinion's lack of specifically addressing such is not relevant.  The Board finds therefore that this opinion is adequate and that it substantially complied with the February 2016 Board remand.         

In addition, entitlement to service connection is not warranted based on the presumption related to chronic diseases.  As noted, the Board will assume that the Veteran's peripheral neuropathy is a chronic disease for purposes of 38 C.F.R. § 3.309 (2016).  The evidence did not indicate that peripheral neuropathy manifested during service.  As discussed above, the Board has found the Veteran's report of in-service lower extremity symptomatology to be not credible.  Also, the Veteran's separation examination report noted upon physical examination lower extremities, feet and neurologic as normal and evidence of a neurological disability was not documented until many years after service.  In short, the evidence does not indicate that peripheral neuropathy manifested in service or within one year of the Veteran's separation from active service in February 1970.  In addition, a continuity of symptomatology is not shown for the Veteran's peripheral neuropathy.  As discussed above, the Board finds any assertion of a continuity of symptomatology related to peripheral neuropathy to not be credible.  Therefore, entitlement to service connection is also not warranted on this basis.

The Board has considered the Veteran's (and his prior representative's) statements and contentions, some of which have been discussed above.  While the Board has considered the Veteran's contention that his peripheral neuropathy is related to his active service and his exposure to an herbicide agent, he is not competent to address this etiological question, as it is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the February 2013 and June 2016 VA opinions, provided by neurologists, to be of significantly more probative value as to the issue of nexus.  

In review, the Board finds that peripheral neuropathy was not manifest during active service or within one year of service and is not related to the Veteran's active service, to include herbicide agent exposure.   As such, the Board concludes that peripheral neuropathy was not incurred in or aggravated by active service and may not be presumed to have been incurred therein and to this extent the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.


____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


